Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 16475,471 filed on July 02, 2019.
Election/Restrictions
Applicant's election with traverse of Species 5 in the reply filed on 12/21/2021 is acknowledged and has been favorably considered.  The traversal is on the ground(s) that the species listed possess unity of invention because they are united by the same or corresponding special technical features.  Examiner agreed with Applicant’s response to the restriction and all claims are treated on the merits. In the spirit of compact prosecution and in light of the Applicant’s response supra, the prior restriction requirement is hereby withdrawn and all species of the prior restriction requirement are hereby rejoined for treatment on the merits.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamahiko et al. (JP 2001343668).
Regarding independent claim 1, Tamahiko discloses a display substrate (Figs. 1 or 3 and ¶0018, 0026-0031) having a plurality of subpixel areas (Figs 1 and 3-4), comprising:
a base substrate (Fig. 3: 111);
a plurality of thin film transistors (Fig. 3: 13 and ¶0008-0009) on the base substrate (111); and
a plurality of semiconductor junctions (122-123 of fig. 1 or 135 and 136 of fig. 3) configured to shield light (¶0009 and 0028) from irradiating on active layers (113 and ¶0003) of the plurality of thin film transistors (Figs. 1 and 3: 13 and ¶0003 and 0028 and 0038).
Regarding claim 2, Tamahiko discloses wherein orthographic projections of at least some of the plurality of semiconductor junctions (122-123 of fig. 1 or 135 and 136 of fig. 3) on the base substrate (111) respectively cover orthographic projections of the active layers (113) of the plurality of thin film transistors (13) on the base substrate (111). (It is noted that under broadest reasonable interpretation, the term “cover” presently interpreted to be not completely/or partially cover orthographic projections of the active layers. Additionally semiconductor junctions 122-123 are directly formed at both side of the active layer which is also under BRA considered covering active layer because covering does not necessary means top portion of active layer, it can also cover the side of active layer). It is also well known that semiconductor junctions and active layers are necessary have orthographic projections (see fig. 3).
Regarding claim 3, Tamahiko discloses wherein at least some of the plurality of semiconductor junctions (122-123 of fig. 1 or 135 and 136 of fig. 3) are respectively on a side of the active layers (111) of the plurality of thin film transistor (13) facing the base substrate (111). Fig. 1 clearly shows the plurality of semiconductor junctions 122-123 are on a side of active layer 113 (the term side is presently considered any sides such as top, bottom left and right sides). 
Regarding claim 4, Tamahiko discloses a light shielding layer (Fig. 3: 121 or Fig. 3: 137);

Regarding claim 5, Tamahiko discloses wherein an orthographic projection of the light shielding layer (Fig. 3: 121 or Fig. 3: 137) on the base substrate (111) covers orthographic projections of the active layers (113) of the plurality of thin film transistors (13) on the base substrate (111); and
orthographic projections of at least some of the plurality of semiconductor junctions (122-123 of fig. 1 or 135 and 136 of fig. 3) on the base substrate (111) respectively cover orthographic projections of the active layers (113) of the plurality of thin film transistors (13) on the base substrate (111). (It is noted that the term “cover” presently considered to be not completely cover orthographic projections of the active layers).
Regarding claim 6, Tamahiko discloses wherein the plurality of thin film transistors (13) comprises an array of a plurality of first thin film transistors (it is noted that Fig. 3 shows at least two tft, therefore there are an array of the plurality of first thin film transistors) on the base substrate (111) and respectively in the plurality of subpixel areas (Fig. 4 shows plurality of subpixel areas in which plurality of first thin film transistors 13 are formed) for driving light emission of the display substrate (¶0003 discloses the light is incident from the light source which currently considered to be equivalent of “driving light emission of the display substrate”);
wherein the plurality of semiconductor junctions (122-123 of fig. 1 or 135 and 136 of fig. 3) comprises a plurality of first semiconductor junctions (Figs. 1 and 3 show that there are at least two semiconductor junctions such as 122-123 and 135-136 which are currently considered 
orthographic projections of at least some of the plurality of semiconductor junctions (122-123 of fig. 1 or 135 and 136 of fig. 3) on the base substrate (111) respectively cover orthographic projections of the active layers (113) of the plurality of thin film transistors (13) on the base substrate (111). (It is noted that the term “cover” presently considered to be not completely cover orthographic projections of the active layers). It is also well known that semiconductor junctions and active layers are necessary have orthographic projections.)
Regarding claim 7, Tamahiko discloses wherein the light shielding layer (Fig. 1: 121) comprises a plurality of first light shielding blocks (121) respective in the plurality of subpixel areas (Fig. 1 shows at least one subpixel where tft is formed);
orthographic projections of the plurality of first light shielding blocks (Fig. 1: 121) on the base substrate (111) respectively covers orthographic projections of first active layers (113 and ¶0003) of the plurality of first thin film transistors (13) on the base substrate (111); (It is noted that the term “cover” presently considered to be not completely cover orthographic projections of the active layers)
the plurality of first semiconductor junctions (122-123 of fig. 1) and the plurality of first light shielding blocks (121) are configured to cooperatively shield light (¶0003) from irradiating on the first active layers (113) of the plurality of first thin film transistors (13).
Regarding claim 25, Tamahiko discloses a display panel (¶0007, 0016-0017 such as liquid crystal display device), comprising the display substrate of claim 1 (see the rejection of claim 1 above).
Regarding claim 28, Tamahiko discloses a method of fabricating a display substrate (Figs. 1 or 3 and ¶0018, 0026-0031) having a plurality of subpixel areas (Figs. 1 and 3-4), comprising:
forming a plurality of thin film transistors (Fig. 3: 13 and ¶0008-0009) on a base substrate (Fig. 3: 111);
forming a light shielding layer (Fig. 3: 121 or Fig. 3: 137); and
forming a plurality of semiconductor junctions;
wherein the light shielding layer and the plurality of semiconductor junctions (122-123 of fig. 1 or 135 and 136 of fig. 3) are formed to cooperatively shield light (¶0009 and 0028) from irradiating on active layers (113 and ¶0003) of the plurality of thin film transistors (Figs. 1 and 3: 13 and ¶0003 and 0028 and 0038).

Examiner’s Note:
Please see the explanation in claim 2 regarding term “cover” in which that interpretation applies to all rejected claims.
Allowable Subject Matter
Claims 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art of record fails to teach or render obvious the limitation “a plurality of light emitting brightness value detectors including a plurality of second thin film transistors respectively electrically connected to a plurality of second semiconductor junctions; wherein the plurality of second semiconductor junctions are respectively configured to detect light emitting brightness values in a plurality of subpixel areas of the display substrate, respectively.”
Conclusion
: Gong et al. (US Pub# 2018/0226604), Wu (US Pat # 10923676), Xing (US Pat # 10431743), Koutsaroff et al. (US Pat# 4888246) and Xiao et al. (US Pub# 2018/0350310).
Gong discloses a display panel, a base substrate (1), a plurality of thin film transistor (2) on the base substrate. Gong fails to disclose a plurality of semiconductor junction configured to shield light from irradiating on active layers of the plurality of thin film transistors.
Xiao discloses a plurality of pixel electrodes (R, G, B), a plurality of thin film transistors (T1, T2, T3, T4, T5, T6), and light intensity detector 211 (Fig.2) and 301 (Fig. 3). Xiao fails to disclose second semiconductor junctions to detect light emitting brightness values in a plurality of subpixel areas of the display substrate.
None of the above prior art teaches the limitation of claim 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/MOHSEN AHMADI/            Primary Examiner, Art Unit 2896